DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 09/26/2022.
Claims 1-5, 11-15, 18 and 21-24 are currently pending in this application. Claims 1, 2, 11, 12 and 18 have been amended. Claims 21-24 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the 112(b) rejections, the applicants, in pages 16-17 of the remarks, have argued that “… σ is a commonly used symbols in the technical field … regarding the function of x, applicant has incorporated limitations to claim 1, by further defining that x is a product of a power of σ1, σ1, …, σn-1 … from paragraph [0051] of the specification … from paragraph [0061] of the specification …”.
The applicants’ these arguments are not persuasive.
As the applicants noted, being a commonly used mathematical symbol does not clarify any meaningful description. Moreover, the description of x being a power of that symbol (zero power of the symbol σ0, infinity power of the symbol σ∞, etc.) makes the claimed limitations unclear or it is not possible to define a clear boundary of the limitations. Please noted that all information of the paragraphs [0051] and [0061] are NOT recited in the claims. Although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See the detailed rejections in the 112(b) rejections section below.

The applicants, in page 17of the remarks, further argued that “… claims 3 and claim 13 recite long and complex functions … herein, applicant provides … an academic paper … published by the inventors of the present application before the filing date of the application. In this paper, it is explained the detailed calculation steps of the Suv, as well as Tuv …”.
The applicants’ arguments are not persuasive.
First of all, it is noted that the applicants are admitting that the calculations of Suv, and Tuv or the claimed limitations are well known before the effective filing date of the application (or the indicated reference being the applicant admitted prior art, AAPA).
Secondly, as explained above, although the claims are interpreted in light of the specification, limitations for the specification (and information from inventor’s previous works) are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the 101 rejections, the applicants amended the claims to include “a first/second communication device”, “implementing secure exchange of information over a communication link”, etc. and have, in pages 17-18 of the remarks, argued that “… exchange information over the communication link … based on the shared key, which introduces the application purpose of the classical public key cryptography algorithm … as a result, the claimed method in amended claim 1 can securely exchange information … over a communication link and the quantum computational attack does not work. The claim does not recite a mental process … the claimed method is necessarily rooted in the technology of secure communication over a communication link … information over a communication link against the quantum computational attack …”.
Examiner respectfully disagrees with the arguments.
The amended limitations, changing “a first/second device” to “a first second communication device” and including “secure exchange of information over a communication link”, etc. does not add the amount to significantly more than an abstract idea (e.g., the mental process or processes, which can be performed by a person or using a pen and paper). 
The communication link is interpreted as a media for exchanging of information, which can be two people having conversation about a shared key, having document papers exchange for the shared key, etc. The entities, which perform exchanging information, selections, receiving, sending, replacing can be performed by a person or using a pen and paper. In other words, the claims recite the functions to be performed by devices, but the claimed functions can be performed by the person or using a pen and paper. Moreover, the specification does not appear to reference computers or processing hardware with any specific component(s) (other than the general-purpose computer elements) necessarily operable for performing the claimed invention, or for practicing any application of the claimed invention. The claims are just performing mathematical calculations and general functions using a general-purpose computer.
It is noted that although the claims are interpreted in light of the specification, limitations (e.g., the application purpose of the classical public key cryptography algorithm, information over a communication link against the quantum computational attack, etc.) for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See the detailed rejections in the 101 rejections section below.

The previous 101 rejection to the claim 18 regarding medium claim has been withdrawn in response to applicants’ amendments/remarks.

Regarding the 102 rejections, the applicants have amended the claims to include “… wherein x is a product of a power of σ1, σ1, …, σn-1…”; “… wherein y is a product of a power of σ1, σ1, …, σn-1…”; “… the subgroup P and the subgroup Q are non-abelian groups …”. Although, the clarified limitation of the current amendments may have possible references for the prior-art rejections, the currently amended limitations are unclear and overcome the previous 102 rejections. See the 112 rejections below to clarify the amended limitations.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 11-15, 18 and 21-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirements (e.g., a new matter issue).

Applicant has amended the claims 1 and 11 to include subject matter, “… the subgroup P and the subgroup Q are non-abelian groups …”, however, these amended limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
 Examiner noted that the specification describes that “… the subgroup P and the subgroup Q are both Mihailova subgroups having unsolvable subgroup membership problems” – see paras. [0008], [0072], [0073]; “… selecting a plurality of elements from the braid group Bn to generate a subgroup P, and selecting an element x from the subgroup P as a private key, where x is defined as a word x=fx(σ1, σ1, …, σn-1) over { σ1, σ2, …, σn-1} …” – see par. [0086]; “… sending {x-1σ1x,x-1σ2x, ... ,x-1 σn-1x}, which is calculated according to the first private key and … to allow the second device to replace all occurrences of σk in the second private key y with x-1σkx to obtain fy(x-1σ1x,x-1σ2x, ... ,x-1σn-1x ) =x-1yx and to obtain the shared key x-1y-1xy … of the first device with y-1σky to obtain fx(y-1σ1y,y-1σ2y, ... ,y-1 σn-1y)=y-1xy, and calculating to obtain the shared key x-1y-1xy (Note: being “commutative groups” or “not depending on the order”] – see paras. [0088], [0089]. However, these information cannot be read as the amended limitations, “… the subgroup P and the subgroup Q are non-abelian groups …”. Note: any negative limitation or exclusionary proviso must have basis in the original disclosure – see the MPEP 2173.05(i).
Claims 2-5, 12-15, 18 and 21-24 depend from the claim 1 or 11, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-5, 11-15, 18 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims include multiple symbols, which are not clearly defined or how to obtain throughout the claims. For example, the claims recite “… a braid group Bn having an index n as a public key … wherein, Bn=<σ1, σ1, …, σn-1 … n≥6, and n is an integer … an element x from the subgroup P as a private key, wherein x is a product of a power of σ1, σ1, …, σn-1, and defined as a word x=fx(σ1, σ1, …, σn-1) over { σ1, σ1, …, σn-1} … receiving, by the first device, {y-1σ1y, y-1σ2y … an element y is selected from the subgroup Q as a second private key …”, but it is not clear what is σ (e.g., being a mathematical symbol does not clarify any meaningful description), and what power of that symbol (zero power of the symbol σ0, infinity power of the symbol σ∞, etc.) is.

Claims 3, 13 and 22 recite long and complex functions; however, it is not clear how each of the Suv values can be obtained, provided, calculated (e.g., executing a mathematical calculation, etc.).
Claims 21-24 recite “The non-transitory computer-readable storage medium according to claim 1 (or 2, 3), wherein …”, however, the depended claims 1, 2 and 3 are method claims. It is not clear how the storage medium can be according to a method.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim 18 recites a non-transitory computer-readable medium. The method of claim 1 to which the claim 18 depends is not executed, but simply stored on the medium. Therefore, the dependent claim 18 fails to include all the limitations of the claim 1 upon which it depends. See MPEP § 608.01(n) III.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Note: the claimed term “the processor” has an antecedent basis issues or which processor previously defined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11-15, 18 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a combination of certain methods of organizing human activity (e.g., sharing information) and a mathematical concept (e.g., mathematical calculations) without significantly more. 
The claims recite entities (e.g., a first communication device, a second communication device, etc.) for exchanging information using a communication link with selecting mathematically defined parameters, sending selected parameters to one another, and performing mathematical substitution and calculations. The communication link is interpreted as a media for exchanging of information, which can be two people having conversation about a shared key, having document papers exchange for the shared key, etc. The entities, which perform exchanging information, selections, receiving, sending, replacing can be performed by a person or using a pen and paper -note: claiming functions to be performed by devices, but the claimed functions can be performed by the person or using a pen and paper. Thus, no additional elements integrate this judicial exception into a practical application. Claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no recited additional elements.
Further, the specification does not appear to reference computers or processing hardware (e.g., any specific component other than the general-purpose computer elements) operable for performing the claimed invention, or for practicing any application of the claimed invention. The claims are just performing mathematical calculations and general functions using a general-purpose computer.

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(a) and 112(b) rejections stated above, the current limitations are in a condition of lack of clarity and/or capability (e.g., the enablement issues) for a prior-art examination. However, a potential concept of the application can be found in US 2015/0055777 A1 by Wang (e.g., method of establishing public key cryptographic protocols against the quantum computational attack including definition of an infinite non-abelian group G: choosing two private keys in G by two entities; a second entity computing y, and sending y to a first entity; the first entity computing x and z, and sending (x, z) to the second entity; the second entity computing w and v, and sending (w, v) to the first entity; the first entity computing u, and sending u to the second entity; and the first entity computing KA, and the second entity computing KB, thereby reaching a shared key K=KA=KB, etc.); US 7,401,226 B2 by Girault et al. (e.g., public key cryptographic method based on groups of braids by employing a secret key defined by a representative s of a given braid S in a braid group G, a public key defined by a representative v of the braid T(S) converted from the braid S by an operator T, and an operation of verifying the equality of two braids, i.e. the equivalence of representatives of the two braids, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495